Citation Nr: 0211676	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  96-03 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss.

2.  Entitlement to an increased rating for residuals of left 
index finger, proximal phalanx fracture, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an effective date earlier than July 19, 
1996 for the award of a 10 percent rating for residuals of 
left index finger, proximal phalanx fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had verified active service from January 1979 to 
January 1983 and from January 1991 to June 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO) that denied a compensable rating for right ear hearing 
loss.  This case also arises from a December 1996 rating 
decision which, in pertinent part, granted a 10 percent 
rating for residuals of a fracture of the left index finger. 

The Board remanded the case in December 1997 for additional 
development of the record.  The issue of entitlement to an 
earlier effective date for the award of a 10 percent rating 
for the service-connected left finger disability was referred 
to the RO for adjudication.  The RO issued the veteran a 
statement of the case advising the veteran that the claim for 
an earlier effective date was denied and instructing him to 
submit a substantive appeal if he wanted to continue the 
appeal.  The veteran submitted a substantive appeal in August 
2001.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in October 2001.  



FINDINGS OF FACT

1.  VA audiological examinations in December 1993, September 
1996 revealed Level I hearing acuity in the right ear and VA 
audiological examination in November 2001 revealed Level II 
hearing acuity in the right ear; the non-service-connected 
left ear is assigned a numeric designation of I.

2.  No pertinent audiological data of record shows greater 
bilateral hearing impairment than was found on VA 
examinations in December 1993, September 1996 and November 
2001.

3.  The veteran's left index finger disability is manifested 
by subjective complaints of pain; extremely unfavorable 
ankylosis has not been demonstrated.

4.  The RO received a claim for an increased evaluation for 
residuals of fracture of the left index finger from the 
veteran on July 19, 1996.

5.  There is no medical evidence dated prior to July 19, 1996 
pertaining to the veteran's service-connected left index 
finger disability; a VA examination was conducted in October 
1996.

6.  July 19, 1996 is the earliest possible date for the award 
of a 10 percent rating for the service-connected left finger 
disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for right 
ear hearing loss are not met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100 (1998) 
and (2001).

2.  The criteria for a rating in excess of 10 percent for a 
left  index finger disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, § 4.71(a), Diagnostic 
Code 5225 (2001).

3.  An effective date earlier than July 19, 1996 for the 
award of a 10 percent rating for the service-connected 
residuals of a fracture of the left index finger is not 
warranted.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.105, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The veteran submitted his claim for a compensable rating for 
right ear hearing loss in October 1993 and for an increased 
rating for the left index finger disability in July 1996.  In 
his January 1997 notice of disagreement, he raised the issue 
of entitlement to an effective date earlier than July 19, 
1996 for the assignment of a 10 percent rating for the left 
index finger disability.  There are no particular application 
forms required for an increased rating claim.  There is 
nothing in the record to indicate the need for the submission 
of an application form with regard to the claims.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for the benefits.  38 U.S.C.A. § 5102 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The RO issued a statement of the case (SOC) as to the right 
ear hearing loss claim in November 1995.  A supplemental 
statement of the case (SSOC) on that issue was sent to the 
veteran in November 1996.  A SOC as to the increased rating 
claim for the left index finger was issued in May 1997.  The 
Board remanded the case in December 1997, with instructions 
to the RO to adjudicate the raised earlier effective date 
issue.  By letter dated in August 2001, the RO advised the 
veteran of the evidence necessary regarding his earlier 
effective date claim.  He was requested to submit a VA Form 
21-4142, Authorization for Release of Information for each 
doctor or hospital where he received treatment.  He was also 
advised to tell the RO about any additional information or 
evidence that he wanted to be obtained by the RO.  He was 
notified of what evidence the VA would obtain.  A SOC as to 
the earlier effective date claim was sent to the veteran in 
August 2001.  In an August 2001 statement, he indicated that 
he did not have any medical evidence in his possession.  
SSOCs were issued in March 2002 and May 2002.  These 
documents together listed the evidence considered, the legal 
criteria for evaluating each of the claims, an analysis of 
the facts as applied to the applicable law, regulations and 
criteria, and informed the veteran of the information and 
evidence necessary to substantiate the claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The veteran testified before a Hearing Officer at the RO in 
October 2001.  He did not identify any treatment regarding 
the claimed conditions.  In February 2002, the RO requested 
all of the veteran's VA treatment records dated from December 
1993 to the present.  The RO has obtained records dated from 
September 1999 to December 2001, which the San Juan VA 
Medical Center indicated were all the available records.  The 
veteran has not identified any other VA treatment records or 
any private treatment records pertaining to his claims.  VA 
has undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The veteran has been afforded VA 
medical examinations regarding his claims.  The record 
contains ample clinical findings on which to base a decision 
and the Board finds that no additional VA examinations or 
opinions are needed.

On appellate review, there are no areas in which further 
development is needed.  The RO has considered the VCAA and 
the implementing regulations and has notified the veteran of 
their provisions and applicability in the May 2002 SSOC.  The 
requirements of the law and regulations have been 
substantially met by the RO, and the Board may proceed to 
consider the merits of the appeal. 


II.  Compensable rating for right ear hearing loss

The veteran has established service connection for right ear 
hearing loss.  It has been evaluated as noncompensable.  The 
veteran submitted his claim for a compensable rating for the 
service-connected right ear hearing loss in October 1993.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran's right ear hearing loss disability is rated 
under Diagnostic Code 6100.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including the rating criteria 
for evaluating a hearing loss disorder.  This amendment was 
effective June 10, 1999.  See 64 Fed. Reg. 25,202 through 
25,210 (May 11, 1999).  Pursuant to VAOPGCPREC 3-2000, where 
a regulation is amended during the pendency of an appeal, the 
Board must first determine whether the amended regulation is 
more favorable to the claimant than the prior regulation, 
and, if it is, the Board must apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change, and the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.

The new regulations changed the diagnostic code number 
assigned to hearing loss, assigning a single diagnostic code, 
6100, for hearing loss.  Under the old criteria, the 
diagnostic code for hearing loss could range from 6100 to 
6110, depending upon the degree of loss.  However, while all 
hearing loss disability is now assigned the single diagnostic 
code of 6100, the criteria for evaluating hearing loss did 
not change.  In other words, the criteria still provide for 
assigning a rating from noncompensable to 100 percent, 
although under a single diagnostic code.  Accordingly, this 
change in the rating schedule is not more or less beneficial 
to the appellant.  There is no prejudice to him in 
considering the new regulations, because they are 
substantively the same as the old regulations with respect to 
the method of determining the degree of hearing loss and 
assigning a rating.

The new regulations did add two new provisions, 38 C.F.R. 
§ 4.86(a) and (b), permitting consideration of additional 
factors in evaluating hearing loss disability that cannot 
always be accurately assessed under the old regulations.  
These new provisions are designed to evaluate the level of 
impairment when speech discrimination testing may not reflect 
the severity of communicative functioning difficulty.  See 64 
Fed. Reg. 25,202, 25,203 (May 11, 1999).

The first new provision, that of 38 C.F.R. § 4.86(a), 
indicates that if puretone thresholds in the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.

Otherwise, the severity of a hearing loss disability is 
determined by applying the criteria set forth at 38 C.F.R. 
§ 4.85 (1998) and (2001).  Under these criteria, evaluations 
of bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 
C.F.R. § 4.85 (1998) and (2001).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (1998) and (2001).  
To evaluate an individual's level of disability, Table VI is 
used to assign a Roman numeral designation for hearing 
impairment based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(a) (1998); 38 C.F.R. § 4.85(b) (2001).  Table 
VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment for each ear.  38 C.F.R. § 4.85(b) (1998); 38 
C.F.R. § 4.85(e) (2001).  If impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f) (2001); see 
VAOPGCPREC 32-97.

The veteran underwent a VA audiology examination in December 
1993.  This examination revealed an average pure tone 
threshold at 1000, 2000, 3000, and 4000 hertz of 33 decibels 
in the right ear, with speech recognition ability of 96 
percent in the right ear.  On VA examination in September 
1996, average pure tone threshold at 1000, 2000, 3000, and 
4000 hertz was 37 decibels in the right ear, with speech 
recognition ability of 90 percent in the right ear.  This 
corresponds to a level I hearing in the right ear on each 
examination.  38 C.F.R. § 4.85, Table VI (1998).  The revised 
regulations were not in effect at this time, so the new 
provisions of 38 C.F.R. § 4.86 are not for consideration.  
Under Table VII, a designation of level I hearing in each ear 
yields a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998).

On the VA audiology examination in November 2001, the average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz was 
46 decibels in the right ear, with speech recognition ability 
of 86 percent in the right ear.  The audiological findings 
correspond to a level II hearing in right ear.  38 C.F.R. 
§ 4.85, Table VI (1998) and (2001).  Under Table VII, a 
designation of level II hearing in the right ear and level I 
in the nonservice-connected left ear yields a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1998) 
and (2001).  The veteran does not meet the criteria of 
38 C.F.R. § 4.86(a) or (b) (2001).

The clear preponderance of the evidence is against the 
veteran's claim.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



III.  Increased rating for residuals of fracture of left 
index finger

The veteran seeks a rating in excess of 10 percent for the 
service-connected residuals of a fracture of the left index 
finer.

On VA examination in October 1996, the veteran reported that 
upon closing his left hand he felt pain in the left index 
finger proximal interphalangeal (PIP) area.  The examiner 
indicated that there was no swelling or deformities of the 
left hand or index finger.  There was no crepitus, 
instability or tenderness of the left wrist or left index 
finger.  There was no muscle atrophy in any muscles of the 
left hand, and muscle strength was normal.  There was full 
and complete range of motion of the left hand and index 
finger.  The veteran could touch with the tip of the left 
thumb and all of the fingers of the left hand.  He could also 
touch with the tip of all the fingers of the left hand the 
median transverse fold of the palm of the left hand.  X-ray 
studies of the left hand and index finger showed evidence of 
cortical deformity of the proximal aspect of the phalanx of 
the second finger.  No acute fracture lines or dislocations 
were shown.  The radiological impression was cortical 
deformity of the proximal phalanx probably on basis of old 
traumatic event.  The final diagnosis was residuals, left 
index finger proximal phalanx fracture with post-traumatic 
changes by x-rays, healed.  

VA outpatient records dated from September 1999 to December 
2001 are negative for any clinical findings regarding the 
service-connected left index finger disability.

In this case, the veteran established service connection for 
residuals of a fracture to the left index finger, proximal 
phalanx.  A 10 percent evaluation is currently assigned under 
Code 5225 for ankylosis of the index finger in either a 
favorable or an unfavorable angle.  A higher evaluation is 
not available under the schedule for Code 5225.  See 38 
C.F.R. § 4.71a, Code 5225.

As noted above, Code 5225 provides a maximum schedular 
evaluation of 10 percent for either favorable or unfavorable 
ankylosis of the second finger of the hand.  Accordingly, a 
rating in excess of 10 percent is not warranted.  There is no 
evidence of unfavorable ankylosis which would warrant a 
rating as amputation under Diagnostic Code 5153.  In making 
this decision, the Board has considered the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.40 and 4.45.  The Court has held that the DeLuca 
standards do not apply when a veteran is at the maximum for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Hence, the Board finds that a rating in excess of 10 
percent is not warranted.  

The veteran is not entitled to compensation under 38 C.F.R. § 
4.118, Codes 7803, 7804 and 7805 pertaining to scarring.  The 
competent medical evidence of record does not reflect the 
presence of scars on the index finger. 

Furthermore, he is not entitled to compensation under 38 
C.F.R. § 4.71a, Codes 5003, 5010.  When limitation of motion 
is involved, as it is here, the above codes mandate a rating 
under the appropriate code or codes for the joint involved.  
The only instance in which compensation under Codes 5003 and 
5010 could take place is in situations where limitation of 
motion is noncompensable under the relevant code.  See 38 
C.F.R. § 4.71a, Code 5003.  This is not the situation in this 
case, as his disability is compensable under 38 C.F.R. § 
4.71a, Code 5225.  Moreover, a rating under Codes 5003 and 
5010 would constitute pyramiding as the symptomatology 
contemplated in these codes has already been considered when 
assigning the present rating.  See 38 C.F.R. § 4.14, Esteban 
v. Brown, 6 Vet. App. 259 (1994).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Earlier effective date claim

The veteran seeks an effective date of entitlement to an 
award of a 10 percent rating for the service-connected 
residuals of a fracture of the left index finger earlier than 
July 19, 1996.

Unless otherwise specified, the effective date for a claim 
for an increase "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A.  § 5110(a) (West 1991); 
see also 38 C.F.R. § 3.400(o)(1) (2001).  

An exception to the general rule is specified in 38 U.S.C.A. 
§ 5110(b)(2) which provides that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 1991); see also 38 
C.F.R. § 3.400(o)(2) (2001).  Accordingly, the Court has held 
that "evidence in a claimant's file which demonstrates that 
an increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994).

By rating action in August 1983, service connection for 
residuals of fracture of the proximal phalanx of the left 
index finger was granted on the basis of the service medical 
records which showed he sustained the fracture during 
service.  A noncompensable rating was assigned, effective 
from January 1, 1983, under diagnostic codes 5099-5003.

The veteran was notified of the grant of service connection 
for the left finger disability, the assignment of a 
noncompensable rating and his appellate rights by letter 
dated in August 1983.  The veteran did not appeal that 
decision and it became final.

The veteran's claim for a compensable rating for the service-
connected left finger disability was received on July 19, 
1996.

In connection with the July 19, 1996 claim for an increased 
evaluation, a VA examination report, dated in October 1996, 
was associated with the claims folder.  Also associated with 
the file are VA outpatient records dated from September 1999 
to December 2001 which do not contain any pertinent evidence 
regarding the left index finger.  A review of the record 
shows that there is no medical evidence pertaining to the 
left finger disability dated prior to July 19, 1996, the date 
of the claim.  In assigning the increased evaluation for the 
left finger disability effective on the date the veteran's 
claim for increase was received, the RO properly applied the 
law.  There is no medical evidence dated any earlier than 
July 19, 1996 on which a higher evaluation might be based, 
and the RO assigned the correct effective date for the 10 
percent evaluation. 38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. § 3.400(o)(2) (2001).


ORDER

Entitlement to a compensable rating for the service-connected 
right ear hearing loss is denied.

Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of left index finger, proximal 
phalanx fracture, is denied.

Entitlement to an effective date earlier than July 19, 1996, 
for the award of a 10 percent rating for the service-
connected residuals of a fracture of the left index finger is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

